Citation Nr: 1809502	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-14 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the Veteran's claim for service connection for diabetes mellitus should be reconsidered based on receipt of relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, and if so, whether the reconsidered claim should be granted.

2.  Whether the Veteran's claim for service connection for a psychiatric disorder should be reconsidered based on receipt of relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, and if so, whether the reconsidered claim should be granted.

3.  Entitlement to service connection for high cholesterol. 

4.  Entitlement to service connection for residuals of a bruised kidney with hematuria.  

5.  Entitlement to service connection for irritable bowel syndrome.  

6.  Entitlement to a disability rating in excess of 20 percent for a low back disorder.  
7.  Entitlement to service connection for pain in the left knee.  

8.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION


The Veteran served on active duty with the United States Army from October 1989 to November 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, January 2012, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The January 2010 rating decision denied entitlement to service connection for residuals of a bruised kidney with hematuria, irritable bowel syndrome, a psychiatric disorder, and diabetes mellitus.  

The January 2012 rating decision denied entitlement to service connection for high cholesterol. 

The January 2015 rating decision denied an increased rating for the Veteran's low back disorder and denied service connection for a left knee disorder and tinnitus.  

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge regarding the issues of entitlement to service connection for a psychiatric disorder, diabetes mellitus, irritable bowel syndrome, high cholesterol, and a bruised kidney.  A transcript of the hearing is of record.  In a January 2018 statement, the Veteran clarified that she did not desire a hearing for the issues of entitlement to an increased rating for her low back disorder and service connection for tinnitus and a left knee disorder.  

At her April 2017 hearing before the Board, the Veteran raised the issue of entitlement to service connection for hypertension.  The Veteran is advised that her statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The scope of a mental health disability claim generally includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim should encompass all mental health diagnoses made during the pendency of the appeal, and has recharacterized the Veteran's claim as shown on the title page to better reflect the evidence.

The issues of entitlement to service connection for high cholesterol and tinnitus, as well as the issues of whether reconsideration is warranted for entitlement to service connection for a psychiatric disorder and diabetes mellitus, are decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Since the November 2005 rating decision, the Veteran has submitted, and the RO has also obtained, relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims of entitlement to service connection for a psychiatric disorder and diabetes mellitus.

2.  High cholesterol is not a disease or injury or the result of a disease or injury.

3.  The Veteran's tinnitus did not manifest during service and is not otherwise causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for reconsidering the Veteran's claim of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for reconsidering the Veteran's claim of entitlement to service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  There is no legal basis for granting the claim of entitlement to service connection for high cholesterol.  38 U.S.C.A. § 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2017).

4.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Burden of Proof 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

Reconsideration 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105 (c) (West 2014).

However, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156 (c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156 (c)(2).

The RO initially denied service connection for a psychiatric disorder and diabetes mellitus in November 2005.  A November 2005 VA memo determined that the Veteran's service treatment records were unavailable.  The RO determined that there were no records from her period of active military service showing a diagnosis of her claimed psychiatric disorder.  The RO also found that there were no medical records showing complaints, a diagnosis, or treatment of diabetes mellitus during service.  In April 2008, the RO denied to reopen the claims.  The Veteran did not timely perfect her appeal as to these issues.  New and material evidence would usually be required to reopen these claims.  However, in November 2009 and July 2011, the Veteran submitted relevant service treatment records that were not previously of record.  The service treatment records include treatment for urinary tract infections, a condition the Veteran argues indicates that she had diabetes mellitus during service.  The service treatment records also showed that she was screened by mental health and that she was seen for chest pain possibly due to stress.  Therefore, pursuant to 38 C.F.R. § 3.156(c)(1), new and material evidence is not necessary, and reconsideration of the claims for entitlement to service connection for diabetes mellitus and a psychiatric disorder is required.  


Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340   (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110 , 1131; 38 C.F.R. § 3.303 (a).

High Cholesterol 

The Veteran also contends entitlement to service connection for high cholesterol.  However, high cholesterol is a laboratory finding.  It is not a disease or injury, or a disability resulting from a disease or injury.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are not, in and of themselves, disabilities.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Since service connection is only available for disabilities resulting from diseases and injuries, this claim must be denied because it is without legal merit.



Tinnitus 

The Veteran has also asserted that she is entitled to service connection for tinnitus.  However, as outlined below, the preponderance of the evidence demonstrates that the Veteran does not suffer from tinnitus that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of tinnitus or any associated symptomatology.

The Veteran was provided a VA audiological examination in December 2014.  The Veteran reported that her tinnitus symptoms started in 2008 after head trauma.  She stated that she heard "buzzing" after an accident, which was the first time she noticed tinnitus.  The examiner opined that it was less likely as not that tinnitus was caused by or a result of the Veteran's military noise exposure, but a result of a head injury that occurred after active military noise exposure.  The examiner gave the following statement in support of the opinion: 

Tinnitus is a subjective complaint and no objective measure exists to verify the presence or absence of tinnitus.  The etiology of tinnitus cannot be determined using clinical technologies.  Etiology is typically inferred by patient history and a review of medical records.  A review of the Veteran's C-File and service medical records revealed no record of complaint of treatment for tinnitus.  The Veteran reported the onset of tinnitus occurred in 2008 after a head injury, which was 12 years after her discharge from the service.  It is widely accepted that noise-induced tinnitus occurs at the time of noise exposure, and does not develop years later.  

With the exception of filing a claim for service connection, the Veteran has not provided much detail in regards to how her tinnitus was caused by service.  Instead, the Veteran admitted that her tinnitus symptoms started 12 years after service following an accident and resulting head trauma.  The Board finds the Veteran's statements at the time of the examination and the medical opinion provided by the December 2014 VA examiner to be persuasive evidence against a grant of service connection for tinnitus.  

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for tinnitus.  As the preponderance of the evidence is against the claim for service connection for tinnitus, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.


ORDER

The Board, having determined that pertinent service department records were received after a prior denial of service connection for the Veteran's diabetes mellitus, finds that reconsideration of the prior denial is granted.

The Board, having determined that pertinent service department records were received after a prior denial of service connection for the Veteran's psychiatric disorder, finds that reconsideration of the prior denial is granted.

Service connection for high cholesterol is denied. 

Service connection for tinnitus is denied.  


REMAND


Diabetes Mellitus

The Veteran asserted that her currently diagnosed diabetes mellitus was incurred during service.  She claimed that she was initially diagnosed with diabetes mellitus in 2001 because of recurrent urinary tract infections.  She testified that the recurrent urinary tract infections she experienced during service suggested that she had diabetes mellitus during service.  Her service treatment records showed that she was treated for urinary tract infections.  

The Veteran has not been afforded a VA examination with respect to her claim for service connection for diabetes mellitus.  Generally, VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A  (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to provide an examination has been established in this case.

Psychiatric Disorder

The Veteran asserted that her psychiatric disorder was caused by service.  She indicated that her psychiatric symptoms started in service following daily treatment for various medical issues involving her cervix.  She also related her psychiatric symptoms to the death of her best friend, which occurred while the Veteran was stationed overseas.  In July 1994, a cervical biopsy revealed focal mild dysplasia and extensive changes of human papillomavirus (HPV) infection.  December 1995 service treatment records showed that the Veteran was treated for chest pain in the emergency room.  The chest pain started while she was seeing a marriage counselor, so she was sent for a possible psychiatry consult.  She reported that she felt the chest pain when she got mad.  The service treatment record noted that she was previously seen for an eye contusion caused by her husband.  The assessment was non cardiac chest pain secondary to stress.  In February 1996, she was undergoing treatment for dysplasia with positive endocervical curettings.  August 1996 service treatment records showed that she was screened by mental health, but was not referred for further treatment.  In August 1996, she was treated for chest pains.  At that time, she reported that she had previously had an electrocardiogram because of chest pains and was informed that it might be due to stress.    

In November 2009, the Veteran reported that she felt depressed during service because of medical issues related to cervix and stomach issues.  

The Veteran underwent a VA examination in September 2011.  The Veteran described her in-service medical issues, which included multiple urinary tract infections, dehydration, and severe menstrual pain.  She described that period of her life as "crazy" due to daily medical appointments and ultrasounds.  She stated that she was denied a deployment to Bosnia because the doctors thought she had cancer.  She was then stationed in Germany, where her medical problems continued, and that led to depression and marital problems.  The VA examiner noted that the Veteran had recurring nightmares about a deceased friend and her mother's abusive ex-boyfriend.  She also experienced panic attacks with chest pain, shakiness, and high levels of anxiety.  The diagnosis was mood disorder due to a general medical condition, with major depressive disorder.  In a January 2012 addendum opinion, the VA examiner clarified that the general medical condition was endocervical dysplasia.  

In September 2015, she reported that one of her close friends died while she was in service, but she was not able to attend the funeral because she was overseas.  She also stated that she saw a marital counselor and had to deal with medical problems during service.  She was very afraid that she had cancer.  

The Veteran was afforded another VA examination in September 2015.  The VA examiner determined that the Veteran did not meet the criteria for posttraumatic stress disorder (PTSD).  Instead, the VA examiner diagnosed unspecified depressive disorder.  The Veteran reported that she eventually went to Bosnia for two months with her unit.  She described her experience in Bosnia as scary.  The VA examiner concluded that the evidence did not show any clear service related trauma experience.  The Veteran had longstanding coping and adjustment problems.  There were mixed origins for the adjustment difficulties, which included work, financial distress, and ongoing problems coping with medical problems.  

At her April 2017 Board hearing, she testified that she was dealing with medical and marital issues when she was stationed in Germany.  She also testified that one of her best friends died while she was overseas in Germany, but she was unable to attend the funeral service because of her deployment.  She reported that she was seeing a psychologist during that time.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2011 and September 2015 VA medical opinions are inadequate for adjudication purposes.  Specifically, the September 2011 VA examiner diagnosed mood disorder due to a general medical condition, with major depressive disorder, and found that the general medical condition was endocervical dysplasia.  The September 2015 VA examiner diagnosed unspecified depressive disorder and found that the Veteran had coping and adjustment issues due in part to ongoing problems with medical issues.  The Board finds that a remand is required to obtain a medical opinion with supporting rationale addressing all of the veteran's psychiatric diagnoses.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  Accordingly, the claim must be remanded for another VA examination. 

Bruised Kidney

In October 1994, the Veteran was treated for back pain status post bruised kidney with hematuria.  Medical records showed that she had fallen down the stairs one week prior.  The assessment was back pain, hematuria, and urinary tract infection.  The November 1994 report of medical examination noted persistent hematuria after injury.  

December 1997 private treatment records show treatment for a kidney stone.   

March 2002 pelvic x-rays revealed normal kidneys.  

September 2011 post-service medical records noted the Veteran's history of urinary tract disease.  

At the April 2017 Board hearing, the Veteran stated that she did not currently have any residuals of the in-service bruised kidney with hematuria.  However, she indicated that she currently took medicine to help control the residuals.  

The Board finds that the low threshold necessary to provide an examination has been established in this case.  See McLendon, 20 Vet. App. at 83.  

Irritable Bowel Syndrome 

The Veteran asserted that she experienced symptoms of irritable bowel syndrome during service and that the symptoms continued since service.  

The Veteran's service treatment records are incomplete.  On her November 1994 report of medical history, the Veteran reported stomach, liver, or intestinal trouble.  In August 1995, she was seen for lower abdominal pain of unknown etiology. 

At the April 2017 Board hearing, the Veteran testified that she had diarrhea, stomach cramps, and hemorrhoids during service.  She reported that the symptoms continued since service.  She also testified that she currently treated her symptoms with Metamucil and suppositories.  

The Veteran has not been afforded a VA examination to address her claimed irritable bowel syndrome.  In light of the Veteran's competent testimony regarding her symptoms, the Board finds that a remand is required to obtain a VA examination.  See McLendon, 20 Vet. App. at 83.  

Left Knee

The November 1994 report of medical examination revealed normal lower extremities.  

August 2014 VA treatment records noted that the Veteran's left knee symptoms were present for a year and were more prominent during physical therapy for her service-connected low back pain.  She was unable to do certain exercises during her physical therapy sessions for her back due to the left knee pain.  She had decreased range of motion, subjective swelling, and persistent dull and sharp pain.  September 2014 VA treatment records noted the Veteran's reported one year history of left knee pain.  Examination reflected incomplete full extension of the knee and some mild parapatellar tenderness.  An August 2014 x-ray of the left knee was normal.  The impression was chondromalacia, patellae like symptoms of the left knee.  

In A January 2018 statement, the Veteran reported that her knee pain started a couple of years ago.  

In light of the Veteran's left knee symptoms which increased while doing exercises for her service-connected low back disorder, the Board finds that a remand is required to obtain a VA examination.  See McLendon, 20 Vet. App. at 83.  

Low Back

The Veteran was most recently afforded VA examination for her low back disorder in January 2015.  In a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It does not appear that the previous VA examiner conducted Correia compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain adequate orthopedic examinations addressing the low back disorder.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If the RO or AMC deems the records do not exist or that any additional attempts to obtain these records would be futile, the record should be annotated to reflect such and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of her diabetes mellitus.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the examination and a review of the relevant records and lay statements, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.

In doing so, the examiner must consider and discuss the Veteran's statements that the urinary tract infections she was treated for in service suggested that her diabetes mellitus started during service.  

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of her psychiatric disorders.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  The examiner should identify all psychiatric disorders that have been present during the period of the claim.  

With respect to each psychiatric disorder that has been present during the period of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  

The examiner is directed to specifically address and discuss the following: (1) the September 2011 VA examiner's diagnosis of a mood disorder due to cervical dysplasia; (2) the September 2015 VA examiner's finding that the Veteran's longstanding coping and adjustment problems due in part to the ongoing problems coping with medical issues; (3) the service treatment records showing chest pains secondary to stress; (4) the service treatment records and lay statements indicating that she saw a marital counselor during service and that she was treated for cervical dysplasia; and (5) the Veteran's statements that she became depressed when she was dealing with her medical issues during service.  

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of her bruised kidney with hematuria, or residuals thereof.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following the examination and a review of the relevant records and lay statements, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bruised kidney with hematuria, or residuals thereof had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.

The examiner is directed to consider and discuss the service treatment records showing a diagnosis of bruised kidney, urinary tract infection, and hematuria following the Veteran's in-service fall.  The examiner should also discuss the post-service medical records showing treatment for kidney stones, persistent urinary tract infections, and normal kidneys on x-ray.

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of her claimed irritable bowel syndrome.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  The examiner should identify all gastrointestinal disorders that have been present during the period of the claim.  

With respect to each gastrointestinal disorder that has been present during the period of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  

The examiner is instructed to consider and discuss the Veteran's competent lay statements that she experienced symptoms of irritable bowel syndrome during service and that the symptoms continued since service. 

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected low back disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner is also requested to review the VA examination containing range of motion findings pertinent to the Veteran's low back disorder conducted during the course of the appeal.  If the examiner is unable to do so, he or she should explain why.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.  Furthermore, if any opinion cannot be offered without resorting to mere speculation, the examiner should clearly explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.

7.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of her left knee disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disorder was caused or aggravated by her service-connected low back disorder.  

The examiner must consider and discuss the August 2014 and September 2014 VA treatment records showing increased left knee symptoms during physical therapy sessions for her service-connected low back disorder.  

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

8.  After undertaking the development above and any additional development deemed necessary, the appellant's claim should be readjudicated.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


